This appeal is from a conviction of an assault to rape with a penalty of two years in the penitentiary.
The proceedings appear to be regular. We find no objections to the court's charge. There is a motion for a new trial which complains of the introduction of certain evidence and of arguments made by the prosecuting attorney. These matters are not brought forward by bills of exception and we cannot, under the rule, consider them for any purpose.
The statement of facts is in question and answer form which under Article 760, Section 1, of the Code of Criminal Procedure cannot be considered by us. (Amended 1931, 42nd Leg. 1st. C. S., p. 75, ch. 34, Sec. 7.) Newsom v. State,169 S.W.2d 195; Williams v. State, 170 S.W.2d 735; Edwards v. State,185 S.W.2d 111.
In the state of the record as it appears before us nothing is presented for our consideration. The judgment of the trial court is affirmed. *Page 543